Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered February 7, 1997, convicting defendant, after a jury trial, of criminal contempt in the first and second degrees and criminal mischief in the fourth degree, and sentencing him to a term of lVs to 4 years concurrent with two terms of 1 year, unanimously affirmed.
Contrary to defendant’s unpreserved “masked repugnancy” argument, the verdict convicting defendant of criminal contempt in the first degree was based on legally sufficient evidence and was not affected by the jury’s inability to reach a verdict on an assault count (see, People v West, 233 AD2d 277, lv denied 89 NY2d 947). Defendant’s prior acts of domestic violence against the complainant, resulting in the order of protection violated by defendant in this case, were properly admitted, with suitable hmiting instructions, to provide necessary background information (see, People v Till, 87 NY2d 835). The court’s Sandoval ruling, permitting elicitation of crimes committed against the same complainant, was" a proper exercise of discretion (see, People v Pavao, 59 NY2d, 282, 292; People v Weeks, 126 AD2d 857, 860). The announcement of the verdict by a juror other than the foreperson was a “ceremonial irregularity” rendered harmless by the restatement of the verdict when the entire jury was polled (People v Brown, 214 AD2d 579, 580, lv denied 86 NY2d 732; see also, People v Rosa, 122 Misc 2d 905). We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.